Exhibit 10.1



NOMINATION AND STANDSTILL AGREEMENT
Nomination and Standstill Agreement (this “Agreement”), dated May 14, 2015, by
and among the persons listed on Schedule A (collectively, the “PL Capital
Group”, and individually a “Member” of the PL Capital Group), Metro Bancorp,
Inc. (the “Company”), and Richard J. Lashley (“Lashley”), in his capacity as the
PL Capital Designee (as defined below).
WHEREAS, the PL Capital Group currently beneficially owns 1,247,179 shares of
the common stock, par value $1.00 per share, of the Company (the “Common
Stock”), which represents approximately 8.8% of the outstanding shares of Common
Stock reported by the Company in its Quarterly Report on Form 10-Q for the
quarter ended March 31, 2015.
WHEREAS, the Nominating and Corporate Governance Committee (the “Nominating
Committee”) of the Company’s Board of Directors (the “Board”), and the Board,
have considered the qualifications of Lashley (the “PL Capital Designee”) and
conducted such review as they have deemed appropriate, including reviewing
materials provided by the PL Capital Group and the PL Capital Designee.
WHEREAS, the Nominating Committee has recommended that the Board nominate the PL
Capital Designee to the Board for election at the 2015 annual meeting of
shareholders of the Company (the “2015 Annual Meeting”), the 2016 annual meeting
of shareholders of the Company (the “2016 Annual Meeting”), and the 2017 annual
meeting of shareholders of the Company (the “2017 Annual Meeting”), and the
Board has determined that it is in the best interests of the Company to do so on
the terms set forth in this Agreement.
NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
1.Board Nomination.
(a)    Subject to Section 1(d), and unless the PL Capital Designee has resigned
(or, if the PL Capital Designee is not then a director of the Company, could
have been required to resign if the PL Capital Designee were then a director of
the Company) pursuant to Section 1(b) or refused to serve as a director of the
Company, the Nominating Committee and the Board shall (i) at the 2015 Annual
Meeting, the 2016 Annual Meeting and the 2017 Annual Meeting, nominate the PL
Capital Designee for election as a director of the Company, together with the
other persons so nominated on the Company’s slate in the Company’s proxy
statement or proxy card for such annual meetings, with terms expiring at the
Company’s next annual shareholders’ meeting following the 2015 Annual Meeting,
the 2016 Annual Meeting and the 2017 Annual Meeting, respectively, (ii)
recommend that the shareholders of the Company vote to elect the PL Capital
Designee as a director of the Company at the 2015 Annual Meeting, the 2016
Annual Meeting and the 2017 Annual Meeting, and (iii) solicit proxies for the
election of the PL Capital Designee as a director of the Company at the 2015
Annual Meeting, the 2016 Annual Meeting and the 2017 Annual Meeting in the same
manner as it does for all the other members of the Company’s slates. Subject to
compliance with applicable laws and regulations, and to the extent






--------------------------------------------------------------------------------




consistent with the treatment of other members of the Board, the Company shall,
upon the initial election of the PL Capital Designee as a director of the
Company, and, thereafter, if the PL Capital Designee is re-elected as a director
of the Company, cause the PL Capital Designee to be appointed, or nominated and
elected, as a member of Metro Bank’s board of directors (the “Bank Board”) with
terms commensurate with the PL Capital Designee’s terms as a director of the
Company; provided that if the PL Capital Designee voluntarily resigns from the
Board, the PL Capital Designee shall simultaneously resign as a member of the
Bank Board. Upon the initial election of the PL Capital Designee to the Board
and, thereafter, upon the reasonable request of the PL Capital Designee, the
Board shall consult with the PL Capital Designee regarding the appointment of
the PL Capital Designee to one or more committees of each of the Board and the
Bank Board, with the understanding that the intent of the parties is that the PL
Capital Designee shall be considered for membership on committees of the Board
and the Bank Board in a similar manner to other members of the Board and the
Bank Board.
(b)    At any time while serving as a member of the Board or the Bank Board, the
PL Capital Designee shall resign as a member of the Board and the Bank Board
immediately at the written request of the Board if (i) the PL Capital Group does
not own, in the aggregate, shares of Common Stock equal to at least 5.0% of the
outstanding shares of Common Stock (based on the number of shares of Common
Stock most recently identified by the Company as outstanding in (x) any of the
Company’s Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or definitive proxy statement on Schedule 14A, in each case,
as filed by the Company with the Securities and Exchange Commission (“SEC”), or
(y) a written notice by the Company to the PL Capital Group) or (ii) the Board
(acting through a resolution of a majority of its members) determines that any
Member of the PL Capital Group has materially breached the terms of this
Agreement and has failed to cure such breach within 15 calendar days following
written notice from the Company to such Member describing such breach in
reasonable detail.
(c)    Each Member of the PL Capital Group shall, and shall cause each
“affiliate” and “associate” (as such terms are defined in Rule 12b-2 promulgated
by the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of such Member of the PL Capital Group (collectively and individually the
“PL Capital Affiliates”) to, cause all shares of Common Stock beneficially
owned, directly or indirectly, by it to be present for quorum purposes and to be
voted at any meeting of shareholders (including the 2015 Annual Meeting, the
2016 Annual Meeting, the 2017 Annual Meeting and any special meeting of
shareholders) or at any adjournments or postponements thereof, and to consent in
connection with any action by consent in lieu of a meeting, (i) in favor of each
director nominated and recommended by the Board for election at any such
meeting, (ii) against any shareholder nominations for director that are not
approved and recommended by the Board for election at any such meeting, (iii)
against any proposals or resolutions to remove any member of the Board and (iv)
in accordance with the Board’s recommendation for each other proposal if the PL
Capital Designee has voted for, or abstained from voting on, such recommendation
in his capacity as a director.

2





--------------------------------------------------------------------------------




(d)    As a condition to the PL Capital Designee’s nomination for election to
the Board at the 2015 Annual Meeting, the 2016 Annual Meeting and the 2017
Annual Meeting, the PL Capital Group and the PL Capital Designee agree to
provide to the Company information required to be disclosed for directors,
candidates for directors and their affiliates and representatives in a proxy
statement or other filings under applicable laws, regulations or stock exchange
rules or listing standards, information in connection with assessing the
eligibility, independence and other criteria applicable to directors and
information on compliance with applicable laws or regulations, in each case, to
the extent such information is being requested of all directors of the Company,
including a fully completed copy of the Company’s director questionnaire in the
form provided to all directors of the Company and such other information as
reasonably requested by the Company from time to time with respect to the PL
Capital Group and the PL Capital Designee.
(e)    The PL Capital Designee shall, at all times while serving as a member of
the Board or the Bank Board, (i) meet all director independence standards of the
Company and Metro Bank and, with respect to service on the Board, The NASDAQ
Stock Market (“NASDAQ”) and the Exchange Act, including the rules and
regulations promulgated thereunder, (ii) with respect to service on the Board,
be qualified to serve as a director under the Pennsylvania Business Corporation
Law (the “BCL”) and the Company’s Bylaws and, with respect to service on the
Bank Board, the Pennsylvania Banking Code of 1965 and the Bylaws of Metro Bank
and (iii) comply with the Clayton Antitrust Act, the Depository Institution
Management Interlocks Act (“DIMIA”) and the rules and regulations promulgated
thereunder. Upon the request of the PL Capital Designee, the Company shall use
its reasonable efforts to assist the PL Capital Designee in seeking to obtain an
exemptive order pursuant to DIMIA or the rules and regulations promulgated
thereunder with respect to the PL Capital Designee’s serving as a director of
the Company or Metro Bank.
(f)    At all times while serving as a director of the Company or Metro Bank,
the PL Capital Designee will receive the same benefits of directors’ and
officers’ insurance and any indemnity and exculpation arrangements available
generally to the other non-executive members of the Board and the Bank Board, as
the case may be, and the same compensation and other benefits for his service as
a director as the compensation and other benefits received by the other
non-executive members of the Board and the Bank Board, as the case may be.
(g)    Except as otherwise set forth in this Section 1(g), at all times while
serving as a member of the Board or the Bank Board, the PL Capital Designee
shall comply with all policies, procedures, processes, codes, rules, standards
and guidelines applicable to members of the Board or the Bank Board (as each may
be amended from time to time for all directors). Upon the request of the PL
Capital Designee, the Company shall make available to the PL Capital Designee
copies of all such policies, procedures, processes, codes, rules, standards and
guidelines that are in writing and in effect as of the date of such request. At
all times while the PL Capital Designee is serving as a member of the Board or
the Bank Board, (i) the PL Capital Designee shall not disclose to the PL Capital
Group, any PL Capital Affiliate or any Third Party (as defined in Section
2(a)(ii)) any confidential information of the Company or Metro Bank, and (ii)
each Member of the PL Capital Group shall not, and shall cause the PL Capital
Affiliates not

3





--------------------------------------------------------------------------------




to, seek to obtain confidential information of the Company or Metro Bank from
the PL Capital Designee; provided that, notwithstanding the foregoing, the PL
Capital Designee may discuss confidential information with a principal of PL
Capital, LLC (“PL Capital”) in accordance with and subject to the terms of the
Non-Disclosure Agreement, the form of which is attached hereto as Exhibit A (the
“Non-Disclosure Agreement”), after the Non-Disclosure Agreement has been
mutually executed and delivered by the Company, the PL Capital Designee, the
principal of PL Capital and PL Capital.
(h)    If the PL Capital Designee is elected as a director of the Company at the
2015 Annual Meeting and thereafter, during the Covered Period (as defined in
Section 5(a)), the PL Capital Designee is unable or ceases to serve on the Board
due to the PL Capital Designee’s death, disability or resignation (other than a
resignation pursuant to Section 1(b)), then (x) the PL Capital Group shall have
the right to recommend a substitute person to fill the resulting vacancy (as
well as any related resulting vacancy on the Bank Board), (y) the Board shall
promptly appoint such replacement director to the Board (any such replacement
director appointed in accordance with this Section 1(h) shall thereafter be
deemed a “PL Capital Designee” under this Agreement), and (z) subject to
compliance with applicable laws and regulations, the Company shall cause such
replacement director to be appointed to the Bank Board in a manner consistent
with other members of the Board; provided that such replacement shall
(i) satisfy the conditions set forth in Section 1(e), (ii) meet the standards
and criteria applied by the Company in nominating and appointing directors,
(iii) have relevant financial and business experience, (iv) be mutually
satisfactory to the PL Capital Group and the Board, provided that the approval
of the Board shall not be unreasonably withheld or delayed, and (v) if not a
party hereto, execute and deliver a joinder to this Agreement and agree to be
bound by the terms hereof applicable to the PL Capital Designee; provided,
further, that the appointment of any replacement director pursuant to this
Section 1(h) shall be subject to the Board’s exercise of its fiduciary duties
and satisfactory completion of its customary due diligence process (including
its review of a questionnaire for directors and director nominees, a background
check and interviews).
2.    Standstill.
(a)    During the Covered Period (unless specifically otherwise requested in
writing by the Company, acting through a resolution of a majority of the
Company’s directors), each Member of the PL Capital Group shall not, and shall
cause each PL Capital Affiliate not to (except as expressly set forth in this
Agreement), directly or indirectly, in any manner, alone or in concert with
others:
(i)    make, engage in, or in any way participate in, directly or indirectly,
any “solicitation” of “proxies” (as such terms are defined in or used under the
Exchange Act and Regulation 14A thereunder) or consents to vote, or seek to
advise, encourage or influence (including, for the avoidance of doubt, by
encouraging or participating in any “withhold” or similar campaign) any person
with respect to the voting of any securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities
(collectively, “securities of the Company”) with respect to the election or
removal of directors or shareholder proposals, or become a “participant” (as
such term is defined in or used under the Exchange Act

4





--------------------------------------------------------------------------------




and Regulation 14A thereunder) in any contested solicitation for the election of
directors with respect to the Company (other than a solicitation or acting as a
participant in support of all of the nominees of the Board at any shareholder
meeting) or make, be the proponent of or cause any person to initiate any
shareholder proposal pursuant to Rule 14a‑8 under the Exchange Act, the
Company’s Bylaws or otherwise;
(ii)    form, join, encourage, influence, advise or in any way participate in
any group (within the meaning of Section 13(d)(3) under the Exchange Act) with
any person who is not identified on Schedule A as a Member of the PL Capital
Group or a PL Capital Affiliate (any such person, a “Third Party”) with respect
to any securities of the Company or otherwise in any manner agree, attempt, seek
or propose to deposit any securities of the Company in any voting trust or
similar arrangement, or subject any securities of the Company to any arrangement
or agreement with respect to the voting thereof;
(iii)    consciously work in parallel, or otherwise participate in a joint
activity or course of action, with any Third Party (other than the Company or
any of its officers or directors) toward acquiring control or otherwise
exercising a controlling influence over the management and policies of the
Company, whether or not pursuant to an express agreement;
(iv)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme, arrangement, business
combination, recapitalization, reorganization, sale or acquisition of assets,
liquidation, dissolution or other extraordinary transaction involving the
Company or any of its subsidiaries or any of their respective securities (each,
an “Extraordinary Transaction”), or make any public statement with respect to an
Extraordinary Transaction; provided, however, that this clause shall not
preclude the tender by the PL Capital Group or a PL Capital Affiliate of any
securities of the Company into any tender or exchange offer, or vote with
respect to any Extraordinary Transaction, that has been approved by the Board;
(v)    (A) call, seek to call or request the call of any meeting of
shareholders, including by written consent, (B) seek representation on, or
nominate any candidate to, the Board, except as specifically set forth in
Section 1, (C) seek the removal of any member of the Board, (D) solicit consents
from shareholders or otherwise act or seek to act by written consent,
(E) conduct a referendum of shareholders, or (F) make a request for any
shareholder list or other books and records of the Company, whether pursuant to
the BCL, the Company’s Bylaws or otherwise;
(vi)    except in connection with the enforcement of this Agreement or passive
participation as a class member in any class action (which, for the avoidance of
doubt, shall not include participation as a name or lead plaintiff) with respect
to any event or circumstance occurring prior to the date of this Agreement,
initiate, encourage or participate in any litigation against the Company or any
of its subsidiaries or their respective directors or officers, or in any
derivative litigation on behalf of the Company, except for testimony in any
legal proceeding that may be required by law;

5





--------------------------------------------------------------------------------




(vii)    take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or proposals to change the number
or term of directors, the removal of any directors, or to fill any vacancies on
the Board, (B) any material change in the capitalization, stock repurchase
programs and practices or dividend of the Company, (C) any other material change
in the Company’s management, business or corporate structure, (D) seeking to
have the Company waive or make amendments or modifications to the Company’s
Articles of Incorporation or Bylaws, or other actions that may impede or
facilitate the acquisition of control of the Company by any person, (E) causing
a class of securities of the Company to be delisted from, or to cease to be
authorized to be quoted on, any securities exchange, or (F) causing a class of
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;
(viii)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, any
subsidiary of the Company, the Company’s officers or directors, policies or
affairs, any securities of the Company, the Company’s assets or this Agreement
that is inconsistent with the provisions of this Agreement;
(ix)    enter into any negotiations, agreements or understandings with any Third
Party with respect to any of the foregoing, or advise, assist, knowingly
encourage or seek to persuade any Third Party to take any action or make any
statement with respect to any of the foregoing, or otherwise take or cause any
action or make any statement inconsistent with any of the foregoing; or
(x)    make or in any way advance any request or proposal to amend, modify or
waive any provision of this Agreement other than in a nonpublic and confidential
manner and which nonpublic and confidential request could not reasonably be
expected by the Company to require public disclosure by any party hereto.
(b)    Nothing in this Section 2 shall limit the PL Capital Designee, during the
term of any service as a director of the Company or Metro Bank, from taking
actions solely in the PL Capital Designee’s capacity as a director of the
Company or Metro Bank (including voting on any matter submitted for
consideration by the Board or the Bank Board, participating in deliberations or
discussions of the Board or the Bank Board and making suggestions or raising
issues to the Board or the Bank Board; provided that the PL Capital Designee
does not breach any applicable fiduciary duty) and complying with applicable
fiduciary duties and requirements under applicable law for compliance therewith
by the members of the Board or the Bank Board, as the case may be, including
requirements with respect to the disclosure or other treatment of conflicts of
interest and similar circumstances, so long as such actions are consistent with
the PL Capital Designee’s obligations and representations under the other
Sections of this Agreement.
For purposes of this Agreement the terms “person” or “persons” shall mean any
individual, corporation (including any not‑for‑profit corporation), general or
limited partnership, limited liability or unlimited liability company, joint
venture, estate, trust, association, organization or other entity of any kind or
nature.

6





--------------------------------------------------------------------------------




3.    Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, and (b) this Agreement has been duly and
validly authorized, executed and delivered by the Company, constitutes a valid
and binding obligation and agreement of the Company and is enforceable against
the Company in accordance with its terms except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the right of creditors
and subject to general equity principles.
4.    Representations of the PL Capital Group. Each Member of the PL Capital
Group, jointly and severally, represents and warrants as follows: (a) each
Member of the PL Capital Group has the power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, (b) this Agreement has been duly and validly
authorized, executed and delivered by each Member of the PL Capital Group,
constitutes a valid and binding obligation and agreement of each Member of the
PL Capital Group and is enforceable against each Member of the PL Capital Group
in accordance with its terms except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the right of creditors and
subject to general equity principles, (c) the PL Capital Group, together with
the PL Capital Affiliates, beneficially owns, directly or indirectly, an
aggregate of 1,247,179 shares of Common Stock and such shares of Common Stock
constitute all of the Common Stock beneficially owned by the PL Capital Group
and the PL Capital Affiliates or in which the PL Capital Group or the PL Capital
Affiliates have any interest or right to acquire, whether through derivative
securities, voting agreements or otherwise, (d) the PL Capital Designee
satisfies the conditions set forth in Section 1(e), (e) none of the PL Capital
Group or any PL Capital Affiliate has formed, or has any present intent to form,
a group (within the meaning of Section 13(d)(3) under the Exchange Act) with any
Third Party in relation to the Company or securities of the Company and (f) none
of the PL Capital Group or any PL Capital Affiliate has consciously worked in
parallel, or otherwise participated in a joint activity or course of action,
with any Third Party (other than the Company or any of its officers or
directors) toward acquiring control or otherwise exercising a controlling
influence over the management and policies of the Company, whether or not
pursuant to an express agreement.
5.    Term.
(a)    This Agreement is effective as of the date hereof and shall remain in
full force and effect for the period (the “Covered Period”) commencing on the
date hereof and ending on the date that is thirty (30) days prior to the
expiration of the notice period specified in the Company’s advance notice Bylaw
related to nominations of directors at the 2018 annual meeting of shareholders
of the Company; provided that the PL Capital Group may terminate this Agreement
during the notice period specified in the Company’s advance notice Bylaw related
to nominations of directors at the 2017 Annual Meeting by giving written notice
to the Company during such period of its election to terminate this Agreement
pursuant to this proviso, and, if any such notice is duly given, this Agreement
shall terminate and the Covered Period shall end on the

7





--------------------------------------------------------------------------------




date on which such notice is deemed to have been given in accordance with
Section 10; provided, further, that if a Non-Election Date (as defined below)
occurs, either the Company or the PL Capital Group may terminate this Agreement
on written notice to the other parties hereto, and this Agreement shall
terminate, and the Covered Period shall end, on the date on which such notice is
deemed to be given in accordance with Section 10; and provided, further, that if
(i) the Company has materially breached the terms of this Agreement and has
failed to cure such breach within 15 calendar days following written notice from
the PL Capital Group to the Company describing such breach in reasonable detail
or (ii) any Member of the PL Capital Group has materially breached the terms of
this Agreement and has failed to cure such breach within 15 calendar days
following written notice from the Company to such Member of the PL Capital Group
describing such breach in reasonable detail, then the PL Capital Group (in the
case of any breach by the Company) or the Company (in the case of any breach by
any Member of the PL Capital Group) may terminate this Agreement on written
notice to the other parties hereto, and this Agreement shall terminate, and the
Covered Period shall end, on the date on which such notice is deemed to be given
in accordance with Section 10.

The term “Non-Election Date” means the day following the 2015 Annual Meeting,
the 2016 Annual Meeting or the 2017 Annual Meeting, as the case may be, if the
PL Capital Designee is not elected at such meeting; provided that a Non-Election
Date will not result if (i) the nomination of the PL Capital Designee in
connection with the 2015 Annual Meeting, the 2016 Annual Meeting or the 2017
Annual Meeting, as the case may be, is not required by this Agreement, or (ii)
the failure to elect the PL Capital Designee results from the PL Capital
Designee’s refusal to serve as a director of the Company.
(b)    The provisions of Section 7 through Section 14 shall survive the
termination of this Agreement. The termination pursuant to Section 5(a) shall
not relieve any party hereto from liability for any breach of this Agreement
prior to such termination.
6.    Public Announcement and SEC Filing.
(a)    (i) No later than the next business day following the execution and
delivery of this Agreement, the Company shall issue the press release in the
form attached hereto as Exhibit B (the “Press Release”), and (ii) file promptly
thereafter a Current Report on Form 8‑K reporting entry into this Agreement and
appending or incorporating by reference this Agreement as an exhibit thereto.
The PL Capital Group shall promptly file an amendment to its Schedule 13D/A with
respect to the Company filed by the PL Capital Group with the SEC on March 16,
2015, reporting the entry into this Agreement, amending applicable items to
conform to its obligations hereunder, consistent with the Press Release, and
appending or incorporating by reference this Agreement as an exhibit thereto.
(b)    The Company and the PL Capital Group shall not, and shall cause their
respective affiliates (including, for the avoidance of doubt, the PL Capital
Affiliates) and representatives not to, (i) prior to the issuance of the Press
Release, issue any press release or public announcement regarding this Agreement
without the prior written consent of the other parties hereto, and (ii) during
the Covered Period, make any public statement, disclosure or announcement with
respect to this Agreement or the actions contemplated hereby that is

8





--------------------------------------------------------------------------------




inconsistent with the Press Release, except as required by applicable law or
regulation, pursuant to the rules or listing standards of any stock exchange or
with the prior written consent of the other party.
(c)    Each of the Company, the Members of the PL Capital Group, and the PL
Capital Designee covenants and agrees that neither it nor any of its respective
subsidiaries, affiliates (including, for the avoidance of doubt, with respect to
the PL Capital Group, the PL Capital Affiliates), successors, assigns, officers,
key employees or directors shall in any way disparage (or cause to be
disparaged), attempt to discredit, make derogatory statements with respect to,
or otherwise call into disrepute, the other parties to this Agreement or such
other parties’ subsidiaries, affiliates, successors, assigns, officers
(including any current, future or former officer of a party or a party’s
subsidiaries), directors (including any current, future or former director of a
party or a party’s subsidiaries), employees, agents, attorneys or
representatives, or any of their practices, procedures, business operations,
products or services, in any manner. The restrictions in this Section 6(c) shall
not (i) apply in any compelled testimony or production of information, whether
by legal process, subpoena or as part of a response to a request for information
from any governmental authority with jurisdiction over the party from whom
information is sought, in each case, to the extent required or (ii) prohibit any
person from reporting possible violations of federal law or regulation to any
governmental authority pursuant to Section 21F of the Exchange Act or Rule 21F
promulgated thereunder.
7.    Specific Performance; Forum; Choice of Law. The parties agree that
irreparable damage would occur in the event any of the provisions of this
Agreement were not performed in accordance with the terms hereof and that such
damage would not be adequately compensable in monetary damages. Accordingly, the
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the United States District Court for the Middle
District of Pennsylvania located in Harrisburg or the courts of the Commonwealth
of Pennsylvania located in Dauphin County (collectively, the “Pennsylvania
Courts”), in addition to any other remedies at law or in equity, and each party
agrees it will not take any action, directly or indirectly, in opposition to the
party seeking relief on the grounds that any other remedy or relief is available
at law or in equity. Each of the parties hereto agrees to waive any bonding
requirement under any applicable law, in the case any other party seeks to
enforce the terms of this Agreement by way of equitable relief. Furthermore,
each of the parties hereto irrevocably (a) consents to submit itself to the
personal jurisdiction of the Pennsylvania Courts in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from the Pennsylvania Courts,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the
Pennsylvania Courts, (d) waives the right to trial by jury, and (e) consents to
service of process by the United States Postal Service or a reputable overnight
mail delivery service, in each case, signature requested, to the address set
forth in Section 10 of this Agreement or as otherwise provided by applicable
law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING WITH RESPECT TO
VALIDITY, INTERPRETATION, EFFECT AND ENFORCEMENT, BY THE LAWS OF THE
COMMONWEALTH OF

9





--------------------------------------------------------------------------------




PENNSYLVANIA WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF THAT
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
8.    Expenses. Within ten (10) business days following receipt of reasonably
satisfactory documentation thereof, the Company will reimburse the PL Capital
Group for its reasonable out-of-pocket fees and expenses (including legal fees
and expenses) incurred since October 1, 2014 in connection with the nomination
of the PL Capital Designee as a director of the Company and the negotiation,
execution and delivery of this Agreement in an amount not to exceed $110,000.
9.    Entire Agreement; Amendment. This Agreement contains the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. This Agreement may be
amended only by an agreement in writing executed by the parties hereto, and no
waiver of compliance with any provision or condition of this Agreement and no
consent provided for in this Agreement shall be effective unless evidenced by a
written instrument executed by the party against whom such waiver or consent is
to be effective. No failure or delay by a party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any right, power or privilege hereunder.
10.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if (a)
given by facsimile or email, when such facsimile or email is transmitted to the
facsimile number or email address, if any, set forth below and appropriate
confirmation is received or (b) if given by any other means, when actually
received during normal business hours at the address specified in this
Section 10:
If to the Company:
Metro Bancorp, Inc.
3801 Paxton Street
Harrisburg, Pennsylvania 17111
Facsimile:    (717) 901-0436
Attention:    Chief Executive Officer
        Corporate Secretary

With a copy (which shall not constitute notice) to:
Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Facsimile:    (212) 558-3588
Attention:    H. Rodgin Cohen
        Mitchell S. Eitel

10





--------------------------------------------------------------------------------




and
Mette, Evans & Woodside
3401 North Front Street
Harrisburg, Pennsylvania 17110
Facsimile:    (717) 236-1816
Attention:    James A. Ulsh
If to a Member of the PL Capital Group or a PL Designee:
c/o PL Capital, LLC
67 Park Place East
Suite 675
Morristown, New Jersey 07690
Facsimile:    (973) 539-5402
Attention:    John W. Palmer
        Richard J. Lashley
With a copy (which shall not constitute notice) to:
Foley & Lardner LLP
321 North Clark Street
Chicago, Illinois 60654
Facsimile:    (312) 832-4700
Attention:    Phillip M. Goldberg
        
11.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
12.    Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
email transmission), each of which shall be deemed to be an original and all of
which together shall constitute a single binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.
13.    No Third Party Beneficiaries; Assignment. This Agreement is solely for
the benefit of the parties hereto and is not binding upon or enforceable by any
other persons. No party to this Agreement may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment in contravention hereof shall be null and void. Nothing in this
Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons

11





--------------------------------------------------------------------------------




other than the parties hereto, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party.
14.    Interpretation and Construction. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning as the word “shall.” The
words “dates hereof” will refer to the date of this Agreement. The word “or” is
not exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. References herein to either
gender include the other gender. Any agreement, instrument, law, rule,
regulation or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule, regulation or statute as from
time to time amended, modified or supplemented. Each of the parties hereto
acknowledges that it has been represented by counsel of its choice throughout
all negotiations that have preceded the execution and delivery of this
Agreement, and that it has executed and delivered the same with the advice of
such counsel. Each party cooperated and participated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.
[Signature Page Follows]



12





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has executed this Nomination and
Standstill Agreement or caused the same to be executed by its duly authorized
representative as of the date first above written.
METRO BANCORP, INC.


By:
/s/ Gary L. Nalbandian    

Name: Gary L. Nalbandian    
Title: Chairman, President and CEO    
PL CAPITAL, LLC
By:
/s/ John W. Palmer    

Name: John W. Palmer    
Title: Managing Member
PL CAPITAL ADVISORS, LLC
By:
/s/ John W. Palmer    

Name: John W. Palmer    
Title: Managing Member


FINANCIAL EDGE FUND, L.P.
By:    PL CAPITAL, LLC,
    General Partner
By:
/s/ John W. Palmer    

Name: John W. Palmer    
Title: Managing Member
FINANCIAL EDGE-STRATEGIC FUND, L.P.
By:    PL CAPITAL, LLC,
    General Partner
By:
/s/ John W. Palmer    

Name: John W. Palmer    
Title: Managing Member



[Signature Page to Nomination and Standstill Agreement]





--------------------------------------------------------------------------------




PL CAPITAL/FOCUSED FUND, L.P.
By:    PL CAPITAL, LLC,
    General Partner
By:
/s/ John W. Palmer    

Name: John W. Palmer    
Title: Managing Member


GOODBODY/PL CAPITAL, L.P.
By:    GOODBODY/PL CAPITAL, LLC,
    General Partner
By:
/s/ John W. Palmer    

Name: John W. Palmer    
Title: Managing Member


GOODBODY/PL CAPITAL, LLC
By:
/s/ John W. Palmer    

Name: John W. Palmer    
Title: Managing Member


/s/ John W. Palmer    
John W. Palmer




/s/ Richard J. Lashley    
Richard J. Lashley





[Signature Page to Nomination and Standstill Agreement]    





--------------------------------------------------------------------------------






Schedule A
Members of PL Capital Group
PL Capital, LLC


PL Capital Advisors, LLC


Financial Edge Fund, L.P.


Financial Edge-Strategic Fund, L.P.


PL Capital/Focused Fund, L.P.


Goodbody/PL Capital, L.P.


Goodbody/PL Capital, LLC


John W. Palmer


Richard J. Lashley






--------------------------------------------------------------------------------






Exhibit A
Non-Disclosure Agreement
May 14, 2015
Reference is made to the Nomination and Standstill Agreement, dated May 14, 2015
(the “Standstill Agreement”), by and among Metro Bancorp, Inc. (the “Company”),
the PL Capital Group, and Richard J. Lashley (the “Director”), in his capacity
as the PL Capital Designee. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Standstill Agreement, and the rules of
interpretation set forth in Section 14 of the Standstill Agreement shall apply
to this Non-Disclosure Agreement mutatis mutandis.
The Director may be provided certain information and data in connection with his
serving as a director of the Company or Metro Bank that the Company or Metro
Bank wishes to keep confidential, including information (whether furnished in
writing or electronic format or orally) regarding the Company’s and Metro Bank’s
governance, board of directors, management, plans, strategies, business,
finances or operations and information that the Company or Metro Bank has
obtained from third parties and with respect to which the Company or Metro Bank
is obligated to maintain confidentiality (collectively, “Confidential
Information”). Except as provided in this Non-Disclosure Agreement, the Director
will not disclose any Confidential Information in any manner whatsoever or use
any Confidential Information other than in connection with serving as a director
of the Company or Metro Bank without, in each instance, securing the prior
written consent of the Company (acting through a resolution of a majority of the
Company’s directors).
Except as set forth in this paragraph, this Non-Disclosure Agreement shall not
prevent the Director from privately disclosing Confidential Information to (i)
officers, directors, accountants and counsel for the Company or Metro Bank, (ii)
the Director’s legal counsel (a “Director Representative”) who needs to know
such information for the sole purpose of advising the Director on his actions as
a director of the Company or Metro Bank or, if the Director is a principal of PL
Capital, LLC (“PL Capital”), advising PL Capital (or its controlled affiliates)
on its (or their) investment(s) in the Company or (iii) John W. Palmer, a
principal of PL Capital (the “PL Capital Principal”). Notwithstanding the
foregoing, it is understood and agreed that the Director will not disclose any
information that the Director learns or obtains in his capacity as a director of
the Company or Metro Bank to any Director Representative or the PL Capital
Principal to the extent such disclosure would be reasonably likely to constitute
a waiver of the attorney-client privilege between the Company or Metro Bank and
its counsel or the Company’s or Metro Bank’s attorney work product privilege.
The Director also acknowledges and agrees that he will not disclose, and is
prohibited by law and regulation from disclosing, to any Director Representative
or the PL Capital Principal any reports of examination or other confidential
supervisory information of any bank regulatory authority, including the Board of
Governors of the Federal Reserve System, the Federal Reserve Bank of
Philadelphia, the Federal Deposit Insurance Corporation and the Pennsylvania
Department of Banking and Securities. Any Director Representatives shall only be
provided Confidential Information to the extent that such Director
Representative is informed of the confidential nature of the Confidential
Information and agrees or is otherwise obligated to keep such information
confidential and to restrict the use

Exhibit A-1





--------------------------------------------------------------------------------




of such confidential information in accordance with the terms of this
Non-Disclosure Agreement. The PL Capital Principal agrees to keep the
Confidential Information confidential and to restrict the use of such
confidential information in accordance with the terms of this Non-Disclosure
Agreement, to be bound by this Non-Disclosure Agreement on the same terms as the
Director by countersigning this Non-Disclosure Agreement and not to use any
Confidential Information in a manner that may be detrimental to the Company or
its subsidiaries, including Metro Bank. The Director and PL Capital shall be
responsible for any breach of this Agreement by the Director, any Director
Representatives, PL Capital or the PL Capital Principal.
The term “Confidential Information” shall not include information that (a) is at
the time of disclosure or thereafter becomes generally available to the public
other than as a result of a disclosure by the Director, PL Capital, a Director
Representative or the PL Capital Principal in violation of the terms of this
Non-Disclosure Agreement; (b) was, prior to disclosure by the Company or Metro
Bank, already in the possession of the Director, a Director Representative or
the PL Capital Principal; provided that the source of such information was, to
such person’s knowledge after reasonable inquiry, not bound by a confidentiality
agreement with, or other contractual, legal or fiduciary obligation of
confidentiality to, the Company or Metro Bank; (c) becomes available to the
Director, a Director Representative or the PL Capital Principal on a
non-confidential basis from a source other than the Company, an affiliate of the
Company (including Metro Bank) or an agent, representative, attorney, advisor,
director, officer or employee of the Company or Metro Bank (collectively, the
“Company Representatives”) that is, to such person’s knowledge after reasonable
inquiry, not bound by a confidentiality agreement with, or other contractual,
legal or fiduciary obligation of confidentiality to, the Company or Metro Bank,
and is not, to such person’s knowledge after reasonable inquiry, under an
obligation to the Company or Metro Bank not to transmit the information to such
person; or (d) was independently developed by the Director, a Director
Representative or the PL Capital Principal without reference to or use of the
Confidential Information.
The Director is aware, and will advise any Director Representative or the PL
Capital Principal who is informed of the matters that are the subject of this
Non-Disclosure Agreement, that the Confidential Information may constitute
material, non-public information and of the restrictions imposed by the United
States securities laws on the purchase or sale of securities by any person who
is aware of material, non-public information and on the communication of such
information to any other person who may purchase or sell such securities on the
basis of such information. The Director, PL Capital, any Director Representative
or the PL Capital Principal to whom the Director transmits Confidential
Information under this Non-Disclosure Agreement will comply with all applicable
federal and state securities laws in connection with the purchase or sale,
directly or indirectly, of securities of the Company or any other entity of
which the Director is provided material non-public information in his capacity
as a director of the Company or Metro Bank for as long as the Director, PL
Capital, any Director Representative or the PL Capital Principal are in
possession of material non-public information about the Company or such other
entity. The Director and the Company acknowledge that none of the provisions
hereto shall in any way limit PL Capital’s or the PL Capital Principal’s
activities in the ordinary course of business if such activities will not
violate applicable securities laws or the obligations set forth in this
Non-Disclosure Agreement.

Exhibit A-2





--------------------------------------------------------------------------------




Each of the Director, the PL Capital Principal and any Director Representative
to whom the Director transmits Confidential Information under this
Non-Disclosure Agreement acknowledges, or shall be deemed to acknowledge, that
none of the Company, any affiliate of the Company or any Company Representative
makes any representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Information. None of the Company, any affiliate
of the Company or any Company Representative shall have any liability to the
Director, PL Capital, any Director Representative or the PL Capital Principal
hereunder relating to or resulting from the use of the Confidential Information
by the Director, PL Capital, any Director Representative or the PL Capital
Principal or any errors in or omissions from the Confidential Information.
In the event that the Director, PL Capital, any Director Representative or the
PL Capital Principal is requested in any proceeding or governmental inquiry to
disclose any Confidential Information, the Director will give the Company prompt
written notice, to the extent not legally prohibited, of such request so that
the Company or Metro Bank may seek an appropriate protective order or waive
compliance with the applicable provisions of this Non-Disclosure Agreement. If
the Company or Metro Bank seeks a protective order, the Director, PL Capital and
the PL Capital Principal agree to, and shall cause any Director Representative
to, provide such cooperation as the Company or Metro Bank shall reasonably
request and in no event will they oppose action by the Company or Metro Bank to
obtain a protective order or other relief to prevent the disclosure of
Confidential Information or to obtain reliable assurance that confidential
treatment will be afforded to the Confidential Information. If in the absence of
a protective order, the Director, PL Capital, any Director Representative or the
PL Capital Principal, based upon the advice of counsel, is legally required to
disclose Confidential Information, such person or entity may disclose without
liability under this Non-Disclosure Agreement such portion of the Confidential
Information that counsel advises that the Director, PL Capital, any Director
Representative or the PL Capital Principal is legally required to disclose, so
long as the recipient of such Confidential Information is informed of this
Non-Disclosure Agreement and the confidential nature of such Confidential
Information. For the avoidance of doubt, there shall be no legal requirement
applicable to the Director, PL Capital or the PL Capital Principal to disclose
any Confidential Information solely by virtue of the fact that, absent such
disclosure, such parties would be prohibited from purchasing, selling, or
engaging in derivative or other transactions with respect to securities of the
Company.
The parties agree that irreparable damage would occur in the event any of the
provisions of this Non-Disclosure Agreement were not performed in accordance
with the terms hereof and that such damage would not be adequately compensable
in monetary damages. Accordingly, the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Non-Disclosure Agreement
and to enforce specifically the terms and provisions of this Non-Disclosure
Agreement exclusively in the Pennsylvania Courts, in addition to any other
remedies at law or in equity, and each party agrees it will not take any action,
directly or indirectly, in opposition to the party seeking relief on the grounds
that any other remedy or relief is available at law or in equity. Each of the
parties hereto agrees to waive any bonding requirement under any applicable law,
in the case any other party seeks to enforce the terms by way of equitable
relief. In the event of litigation relating to this Non-Disclosure Agreement, if
a court of

Exhibit A-3





--------------------------------------------------------------------------------




competent jurisdiction determines that this Non-Disclosure Agreement has been
breached by the Director, PL Capital, any Director Representative or the PL
Capital Principal, PL Capital will reimburse the Company for its reasonable and
documented out-of-pocket costs and expenses (including legal fees and expenses)
incurred in connection with all such litigation (including any appeal relating
thereto). Furthermore, each of the parties hereto irrevocably (a) consents to
submit itself to the personal jurisdiction of the Pennsylvania Courts in the
event any dispute arises out of this Non-Disclosure Agreement, (b) agrees that
it shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from the Pennsylvania Courts, (c) agrees that it shall
not bring any action relating to this Non-Disclosure Agreement in any court
other than the Pennsylvania Courts, (d) waives the right to trial by jury, and
(d) consents to service of process by a the United States Postal Service or
reputable overnight mail delivery service, in each case, signature requested, to
the address set forth in Section 10 of the Standstill Agreement or as otherwise
provided by applicable law. THIS NON-DISCLOSURE AGREEMENT SHALL BE GOVERNED IN
ALL RESPECTS, INCLUDING WITH RESPECT TO VALIDITY, INTERPRETATION, EFFECT AND
ENFORCEMENT, BY THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
This Non-Disclosure Agreement may not be amended except in writing signed by all
the parties hereto. No failure or delay by either party in exercising any right
hereunder or any partial exercise thereof shall operate as a waiver thereof or
preclude any other or further exercise of any right hereunder.
 
The provisions of this Non-Disclosure Agreement relating to confidentiality
shall terminate two (2) years after the Director (or any substitute director
appointed to replace the Director in accordance with Section 1(h) of the
Standstill Agreement) ceases to be a director of the Company or Metro Bank,
except that any Confidential Information constituting trade secrets of the
Company or Metro Bank (as defined in 18 U.S.C. § 1839(3)) shall be kept
confidential in accordance with the obligations of this Non-Disclosure Agreement
for such longer time as such information constitutes a trade secret of the
Company or Metro Bank. The invalidity or unenforceability of any provision of
this Non-Disclosure Agreement shall not affect the validity or enforceability of
any other provision hereof.
 
All Confidential Information shall remain the property of the Company or Metro
Bank and none of the Directors, PL Capital, any Director Representative or the
PL Capital Principal shall by virtue of any disclosure of or use of any
Confidential Information acquire any rights with respect thereto, all of which
rights (including all intellectual property rights) shall remain exclusively
with the Company or Metro Bank. At any time after the date on which the Director
(or any substitute director appointed to replace the Director in accordance with
Section 1(h) of the Standstill Agreement) is no longer a director of the
Company, upon the request of the Company for any reason, the Director and the PL
Capital Principal will, and will cause PL Capital and any Director
Representative to, promptly return to the Company or destroy all hard copies of
the Confidential Information and use reasonable efforts to permanently erase or
delete all electronic copies of the Confidential Information in the possession
or control of the Director,

Exhibit A-4





--------------------------------------------------------------------------------




PL Capital, any Director Representative or the PL Capital Principal.
Notwithstanding anything to the contrary contained in this paragraph, the
Director, the PL Capital Principal, PL Capital and any Director Representative
shall be permitted to retain such Confidential Information as is necessary to
enable them to comply with any applicable document retention requirements under
applicable law or regulation and to retain any computer records and computer
files containing any Confidential Information if required pursuant to their
respective current automatic archiving and backup procedures; provided, however,
that such retention shall be solely for legal, regulatory or archival purposes,
as the case may be.
Unless and until any substitute director appointed in accordance with
Section 1(h) of the Standstill Agreement executes a joinder to this
Non-Disclosure Agreement and agrees to be bound by the terms hereof applicable
to the Director, the PL Capital Principal shall not be permitted to discuss
Confidential Information with, or obtain Confidential Information from, such
substitute director.


[Signature Page Follows]
 



Exhibit A-5





--------------------------------------------------------------------------------






Acceptance of the above terms shall be indicated by having this Non-Disclosure
Agreement countersigned by the Director, the PL Capital Principal and PL
Capital.


Sincerely,


METRO BANCORP, INC.




By:
/s/ Gary L. Nalbandian
Name:
Gary L. Nalbandian
Title:
Chairman, President and CEO











Acknowledged and agreed as of the date first written above:
/s/ Richard J. Lashley
Richard J. Lashley, as Director
 
/s/ John W. Palmer
John W. Palmer, as PL Capital Principal





PL CAPITAL, LLC
By:
/s/ John W. Palmer
Name:
John W. Palmer
Title:
Managing Member










[Signature Page to Non-Disclosure Agreement]





--------------------------------------------------------------------------------






Exhibit B
Press Release








--------------------------------------------------------------------------------

        

METRO BANCORP NOMINATES RICHARD J. LASHLEY TO ITS BOARD OF DIRECTORS


COMPANY ANNOUNCES AGREEMENT WITH PL CAPITAL GROUP


PL CAPITAL GROUP AGREES TO SUPPORT METRO NOMINEES


COMPANY ANNOUNCES TERMINATION OF SHAREHOLDER RIGHTS AGREEMENT


HARRISBURG, PA –May 15, 2015 – Metro Bancorp, Inc. (“Metro” or “the Company”)
(NASDAQ Global Select Market Symbol: METR), parent company of Metro Bank, today
announced that Richard J. Lashley, Co-Founder and Principal of PL Capital Group
(“PL Capital”), has been nominated and recommended by the Company’s Board of
Directors to stand for election as a Director. Mr. Lashley will be included in
Metro’s slate of Director nominees for election at the Company’s 2015 Annual
Meeting of Shareholders.


Gary L. Nalbandian, Chairman, President & Chief Executive Office of Metro
Bancorp, said, “We are pleased to have reached an agreement with PL Capital and
look forward to welcoming Richard to Metro’s Board of Directors. He brings
extensive financial and banking industry expertise to the Board as the Company
continues to work to increase shareholder returns, improve the Company’s
profitability and grow the value of the Metro franchise.”


PL Capital, which beneficially owns approximately 8.8% of the Company’s
outstanding common stock, has agreed to vote its shares in support of all of the
Metro Director nominees at the 2015 Annual Meeting and abide by certain
standstill provisions until 30 days before the end of the notice period for
Director nominations at the 2018 Annual Meeting of Shareholders. Under certain
circumstances, the agreement may be terminated before that date, including at
the election of PL Capital during the notice period for Director nominations at
the 2017 Annual Meeting of Shareholders. The complete agreement between Metro
and PL Capital will be included as an exhibit to a Current Report on Form 8-K,
which will be filed with the Securities and Exchange Commission. The Company’s
full slate of Director Nominees will be available in the definitive proxy
materials that Metro Bancorp will file with the Securities and Exchange
Commission.


In addition, Metro has accelerated the termination of its one-year Shareholder
Rights Agreement, adopted in February 2015, advancing the expiration date to the
close of business on May 15, 2015. Shareholders do not have to take any action
as a result of the early termination. In view of the agreement reached with PL
Capital, the Board determined that the Rights Agreement was no longer necessary
to enhance shareholder value.


Sullivan & Cromwell LLP is serving as Metro’s legal advisor, and Sandler O’Neill
+ Partners, L.P. is serving as financial advisor.





Exhibit B-1

--------------------------------------------------------------------------------

        

About Richard J. Lashley


Mr. Lashley is a principal of PL Capital, LLC, an investment firm specializing
in the banking industry. Prior to co-founding PL Capital in 1996, Mr. Lashley
was employed by KPMG, where he developed a specialization providing professional
accounting and consulting services to numerous thrifts, banks and mortgage
companies nationwide. In 1991, he was selected to be the Assistant to the
National Industry Director of KPMG’s U.S. Banking and Finance practice. In 1993,
Mr. Lashley was promoted to the position of Director, KPMG Financial Services -
Capital Strategies Group, a corporate finance practice providing merger and
acquisition advisory services to banks, thrifts, mortgage companies and other
financial services companies nationwide. 


Mr. Lashley has significant prior experience as a board member of numerous banks
and thrifts throughout the U.S.


He received a Bachelor of Science Degree in Business Administration from Oswego
State University in 1980 and an MBA degree in Accounting from Rutgers University
in 1984. Mr. Lashley is a Certified Public Accountant (CPA) in New Jersey
(status inactive).


Important Additional Information and Where to Find It
The Company intends to file a proxy statement on Schedule 14A and other relevant
documents with the Securities and Exchange Commission (“SEC”) in connection with
the solicitation of proxies for its 2015 Annual Meeting of Shareholders.
SHAREHOLDERS ARE STRONGLY ADVISED TO READ THE COMPANY’S 2015 PROXY STATEMENT
(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND ANY OTHER DOCUMENTS FILED
WITH THE SEC WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT
INFORMATION. Shareholders may obtain a free copy of the 2015 proxy statement,
any amendments or supplements to the proxy statement and other documents that
the Company files with the SEC from the SEC’s website at www.sec.gov or the
Company’s website at www.mymetrobank.com in the “Investor Relations” section as
soon as reasonably practicable after such materials are electronically filed
with, or furnished to, the SEC.


Certain Information Regarding Participants in Solicitation
The Company, its Directors, its executive officers and its nominees for election
as Director may be deemed participants in the solicitation of proxies from
shareholders in connection with the matters to be considered at the Company’s
2015 Annual Meeting of Shareholders. Information regarding the persons who may,
under the rules of the SEC, be considered participants in the solicitation of
shareholders in connection with the Company’s 2015 Annual Meeting of
Shareholders, and their direct or indirect interests, by security holdings or
otherwise, which may be different from those of the Company’s shareholders
generally, will be set forth in the Company’s proxy statement for the 2015
Annual Meeting of Shareholders and the other relevant documents to be filed with
the SEC.


Forward-Looking Statements

Exhibit B-2

--------------------------------------------------------------------------------

        

This Press Release contains forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934 with respect to the financial condition, results of
operations, future performance and business of the Company. These
forward-looking statements are intended to be covered by the safe harbor for
"forward-looking statements" provided by the Private Securities Litigation
Reform Act of 1995. Forward-looking statements are those that are not historical
facts. These forward-looking statements include statements with respect to the
Company’s beliefs, plans, objectives, goals, expectations, anticipations,
estimates and intentions, which are subject to significant risks and
uncertainties and are also subject to change based on various factors (some of
which are beyond the Company’s control). The words “look forward,” “continue,”
“will,” "progress,” “committed,” “initiatives,” “expect,” “intend,” “plan,”
“could,” “should,” “would,” “believe,” “anticipate,” and “estimate” and similar
expressions are intended to identify forward-looking statements.


While the Company believes its plans, objectives, goals, expectations,
anticipations, estimates and intentions as reflected in these forward-looking
statements are reasonable based on the information available at the time, the
Company can give no assurance that any of them will be achieved. You should
understand that various factors could affect the Company’s future results and
could cause results to differ materially from those expressed in these
forward-looking statements, including the risk factors set forth in Part I, Item
1A of the Company’s Annual Report on Form 10-K for the year ended December 31,
2014 and the factors discussed under “Forward-Looking Statements” in Part I,
Item 2 of the Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2015.


Metro Bancorp is a publicly held company whose shares are listed on NASDAQ-GS
under the ticker symbol METR. Metro Bancorp is a one-bank holding company
headquartered in Harrisburg, Pennsylvania and provides full banking services
through its subsidiary, Metro Bank (the Bank).


Metro Bancorp, Inc.
Gary L. Nalbandian, 717-412-6301
Chairman/President


or


Mark A. Zody, 717-412-6301
Chief Financial Officer


or


Joele Frank, Wilkinson Brimmer Katcher
Steve Frankel, James Golden or Joe Berg
212-355-4449



Exhibit B-3